DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 83-84, 87-91, 94, and 95 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wan (Publication No.: US 2010/0283996 A1).
Regarding claim(s) 83, 90, 94, Wan teaches a system comprising: an optical gateway (reference numeral 120(5) in Figure 1) configured to be communicatively coupled to an optical communications network (reference numeral 100 in Figure 1); a plurality of hub transceivers (reference numeral 120(3), 120(8)in Figure 1), wherein each hub transceiver is configured to be communicatively coupled to a respective first 
Regarding claim(s) 84, 91, 95, Wan teaches the system of claim 83, wherein each of the links comprises optical fiber (e.g. “a plurality of fiber-optic links interconnecting the switching nodes” as in paragraph [0013] and throughout). 

Regarding claim(s) 88, Wan teaches the system of claim 87, wherein each of the edge transceivers (reference numeral 120(0), 120(2) in Figure 1) is configured to be physically coupled to a respective external connection interface of the respective second network node (e.g. “a plurality of fiber-optic links interconnecting the switching nodes” as in paragraph [0013] and throughout and as illustrated in Figure 1). 
Regarding claim(s) 89, Wan teaches the system of claim 83, wherein the first network nodes and the second network nodes are computing devices (e.g. “local data sources”  “local data sinks” as in paragraph [0056] and/or the element within each node responsible for “computing the Fourier transform” as in paragraph [0128]-[0129]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 85, 86, 92, 93, 96, 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Obeda (Patent No.: US 7,142,783 B2).
Regarding claim(s) 85, 92, 96, Wan teaches the system of claim 83, wherein the optical gateway (reference numeral 120(5) in Figure 1) is operable to: receive a first signal of the plurality of signals from at least one of the plurality of hub transceivers (reference numeral 120(3), 120(8)in Figure 1) or from the plurality of edge transceivers (reference numeral 120(0), 120(2) in Figure 1), determine a power of the received first signal (e.g. “measure optical power” as in paragraph [0059]; power-level monitoring as in paragraph [0064] and throughout), adjusting the first signal based on the power of the received first signal (reference numeral 652(2) in Figure 6), and transmit the first signal to another transceiver of the optical communications network (e.g. “To other network elements” as illustrated in Figure 6).  Wan differs from the claimed invention in that it fails to specifically teach attenuating the first signal based on the power of the received first signal.  However, Obeda, commonly-owned prior art incorporated by reference, teaches that the concept of attenuation of an optical signal in an optical 
Regarding claim(s) 86, 93, 97, combination of references obviates the system of claim 85, wherein the optical gateway is operable to attenuate the received first signal further based on one or more commands received from a control module (reference numeral 160 in Figure 6 of Wan; reference numeral 32, 34, 36 in Figure 2 of Obeda) of the optical communications network. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGUSTIN BELLO/Primary Examiner, Art Unit 2637